     Case 4:12-cr-00503 Document 180 Filed in TXSD on 10/11/18 Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA

v.                                           Case Number: 4:12−cr−00503

Jason Daniel Gandy




                               NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.




Before the Honorable
Lee H Rosenthal
PLACE:
Courtroom 11B
United States District Court
515 Rusk Avenue
Houston, Texas 77002
DATE: 10/16/2018
TIME: 04:30 PM

TYPE OF PROCEEDING: Status Conference


Date: October 11, 2018
                                                        David J. Bradley, Clerk
